No. 14540

              I N THE SUPREME C W O THE STATE O IJDJWANA
                              O    F           F

                                         1979



EmmFa G.    m r and
             u
B NT L.
 O IA       mur,
                         P l a i n t i f f s and Respondents,



HEXMAN R E m and DOREESJ 0. R E m ,

                         Defendants and Appellants.



Appeal £ran: D i s t r i c t Court of the Thirteenth Judicial D i s t r i c t ,
             Honorable Iiobert Wilson, Judge presiding.

Counsel of Record:

     For Appellants:

         muat and Martinson, Billings, Wntana
         William G. Wt argued, Billings, bbntana

     For Respondents:

         Moulton, Bellingham, mngo and Mather, Billings, IWntana
         R. H. Bellingham argued, Billings, IWntana
         Wrruw, Sedivy and Olsen, Bozeman, mntana
         Jams H. IWrrm argued, Bozeman, bbntana


                                         Submitted:      March 20, 1979

                                           Decided:    MAY 3 0 1979
Mr.   J u s t i c e J o h n Conway H a r r i s o n d e l i v e r e d t h e O p i n i o n o f
t h e Court.


        P l a i n t i f f s , t h e S t o u t s , brought t h i s a c t i o n i n t h e
D i s t r i c t Court of t h e Thirteenth J u d i c i a l ~ i s t r i c t ,
                                                                          Yellow-
s t o n e County, t o e n j o i n d e f e n d a n t s , t h e R e i t e r s , from u s i n g

c e r t a i n i r r i g a t i o n d i t c h e s and from e n t e r i n g upon p l a i n -

t i f f s ' p r o p e r t y f o r t h e purpose of u s i n g t h e d i t c h e s .

D e f e n d a n t s c o u n t e r c l a i m e d s e e k i n g t o e n j o i n p l a i n t i f f s from

i n t e r f e r i n g with defendants' r i g h t t o use t h e ditches.                          The

case, which was t r i e d b e f o r e t h e Honorable R o b e r t H . Wilson

s i t t i n g without a jury, resulted i n an order perpetually

e n j o i n i n g d e f e n d a n t s from u s i n g t h e d i s p u t e d i r r i g a t i o n

ditches.         D e f e n d a n t s a p p e a l from t h e D i s t r i c t C o u r t ' s o r d e r .

        The c a s e a r o s e b e c a u s e o f a d i s a g r e e m e n t o v e r t h e

meaning o f t h e l a n g u a g e u s e d i n a w a r r a n t y d e e d t o r e s e r v e

a n e a s e m e n t f o r d e f e n d a n t s when t h e y s o l d a p a r c e l o f l a n d

t o p l a i n t i f f s ' predecessors.            The d i s p u t e d l a n g u a g e r e a d s :

        ". . .       r e s e r v i n g a n easement 8 f e e t i n width
        f o r t h e i r r i g a t i o n d i t c h , a s now l o c a t e d ,
        r u n n i n g from t h e Y e l l o w s t o n e R i v e r on t h e
        W e s t t o t h e E a s t l i n e of said t r a c t f o r the
        p u r p o s e o f i r r i g a t i n g p r o p e r t y owned by t h e
        p a r t i e s of t h e f i r s t p a r t l y i n g t o t h e North
        and E a s t of s a i d t r a c t        . . ."
        I n 1965 t h e l a n d p r e s e n t l y owned by p l a i n t i f f s and

d e f e n d a n t s was e n t i r e l y owned by L e l a n d McMorris.                 A t that

t i m e , William Neibauer, a r e a l t o r , e f f e c t e d a n agreement

whereby d e f e n d a n t s p u r c h a s e d t h e e n t i r e t r a c t from McMorris

and simultaneously s o l d a f i f t e e n a c r e p a r c e l , s u b j e c t t o

t h e r e s e r v a t i o n o f c e r t a i n e a s e m e n t s , t o Donald and G r a c e

Underwood by a c o n t r a c t f o r d e e d .              The f i f t e e n a c r e p a r c e l ,

now d e s c r i b e d a s T r a c t 1, C e r t i f i c a t e o f S u r v e y # 9 9 1 , i s

l o c a t e d a l o n g t h e Y e l l o w s t o n e R i v e r a n d c o n t a i n s a number o f

i r r i g a t i o n d i t c h e s which h a v e been u s e d s i n c e 1965 t o i r -

r i g a t e defendants' adjoining property.
The pump shown i n t h i s diagram of t h e f i f t e e n a c r e p a r c e l i s

l o c a t e d i n a c h a n n e l of t h e r i v e r and pumps w a t e r i n t o t h e

e n t i r e d i t c h system.
        A t t h e t i m e defendants sold t h e f i f t e e n a c r e t r a c t t o

t h e Underwoods, t h e r e was a d i t c h r u n n i n g d i r e c t l y from t h e

pump t o t h e e a s t e r n boundary of t h e t r a c t .                 Shortly a f t e r

t h e Underwoods and d e f e n d a n t s completed t h e i r t r a n s a c t i o n ,

t h i s d i t c h was plowed under and a new d i t c h w a s dug t o t h e

south.        I t now forms t h e s o u t h e r n p o r t i o n of D i t c h No.              6.

        I n e s s e n c e , d e f e n d a n t s p r e s e n t two i s s u e s f o r review:

        1. Whether t h e r e i s s u b s t a n t i a l e v i d e n c e t o s u p p o r t

t h e D i s t r i c t C o u r t ' s o r d e r e n j o i n i n g d e f e n d a n t s from u s i n g

a c e r t a i n i r r i g a t i o n d i t c h with connecting l a t e r a l s , ease-

ments f o r which a r e c l a i m e d by d e f e n d a n t s t o have been r e -

s e r v e d i n them i n a c o n t r a c t f o r deed and w a r r a n t y d e e d .

        2 . Whether t h e D i s t r i c t C o u r t had a u t h o r i t y t o g r a n t

an i n j u n c t i o n i n a case of disputed t i t l e o r r i g h t before

d e t e r m i n a t i o n of t h e t i t l e o r r i g h t i n a n a c t i o n a t law.

        Counsel f o r t h e Yellowstone County Farm Bureau and t h e

Montana Farm Bureau F e d e r a t i o n a p p e a r e d on a p p e a l a s amicus

c u r i a e a r g u i n g t h a t t h e primary i s s u e on a p p e a l s h o u l d be

whether d e f e n d a n t s own t h e d i t c h r i g h t s a s t h e y e x i s t e d a t

t h e t i m e of t h e i r f i f t e e n a c r e t r a n s a c t i o n w i t h p l a i n t i f f s '

predecessor.

        A d d r e s s i n g t h i s l a t t e r argument f i r s t , w e n o t e t h a t t h e

argument assumes t h a t p r i o r t o 1965 t h e d i t c h system c o n s t i -

t u t e d a s e r v i t u d e upon t h e f i f t e e n a c r e p a r c e l and a n appur-

t e n a n c e t o t h e l a n d now owned by d e f e n d a n t s .            Along t h e s e

l i n e s , s e c t i o n 67-601,      R.C.M.      1947, now s e c t i o n 70-17-101

MCA,    provides i n p e r t i n e n t p a r t :

        "The f o l l o w i n g l a n d b u r d e n s , o r s e r v i t u d e s
        upon l a n d , may b e a t t a c h e d t o o t h e r l a n d a s
        i n c i d e n t s o r a p p u r t e n a n c e s , and a r e t h e n
        c a l l e d easements:



        " (11) The r i g h t of h a v i n g w a t e r f l o w w i t h -
        o u t d i m i n u t i o n o r d i s t u r b a n c e of any k i n d . "
However, s e c t i o n 67-611,              R.C.M.      1947, now s e c t i o n 70-17-111

MCA,    provides i n p e r t i n e n t p a r t t h a t :

         "A s e r v i t u d e i s e x t i n g u i s h e d :

        "1. By t h e v e s t i n g of t h e r i g h t t o t h e s e r v i -
        t u d e and t h e r i g h t t o t h e s e r v i e n t tenement
        i n t h e same p e r s o n ; "

I t i s a p p a r e n t , t h e n , t h a t t h e d i t c h system c o u l d n o t have

been a n a p p u r t e n a n c e t o d e f e n d a n t s '     l a n d p r i o r t o 1965 be-

c a u s e t h e dominant and s e r v i e n t tenements w e r e p a r t of t h e

same p a r c e l .      The easement i n t h i s c a s e was c r e a t e d a t t h e

t i m e t h e p a r c e l s w e r e s e p a r a t e d , and w e must look t o t h e

l a n g u a g e o f t h e i n s t r u m e n t which c r e a t e d t h e easement t o

d e t e r m i n e what i t i n c l u d e s .

        The complete r e s e r v a t i o n found i n t h e w a r r a n t y deed

reads a s follows:

        ". . .       r e s e r v i n g , however, t o t h e p a r t i e s of
       t h e f i r s t p a r t , t h e i r h e i r s and a s s i g n s , an
       easement 30 f e e t i n w i d t h f o r a roadway, a s
       t h e same now e x i s t s , r u n n i n g North and South
       a p p r o x i m a t e l y t h r o u g h t h e m i d d l e of t h e s a i d
       t r a c t f o r t h e p u r p o s e of a c c e s s t o p r o p e r t y
       owned by t h e p a r t i e s of t h e f i r s t p a r t l y i n g
       t o t h e North o f s a i d t r a c t ; and r e s e r v i n g a n
       easement - - e e t i n w i d t h - - i r r i g a t i o n
                         8 f-                       for the
       d i t c h , - - l o c a t e d , r u n n i n g --- -
                     a s now                                   from t h e Y e l
       lowstone R i v e r - - West - - - -
                                     on t h e - t o t h e E a s t l i n e
       - -i d t r a c t - - p u r p o s e of i r r i g a t i n g
       of s a                      for the
       p r o p e r t y owned
       --                         a      the parties          of the f i r s t
       p a r t l y i n g - -e North - - a s t - s a i d
                             t o th                and E - of
       t r a c t ; and a l s o r e s e r v i n g a n easement f o r
       t h e l o c a t i o n of t h e pump which pumps t h e
       w a t e r from t h e Yellowstone R i v e r i n t o s a i d
       d i t c h and f o r i n g r e s s and e g r e s s t h e r e t o as
       n e c e s s a r y and f o r s e r v i c i n g and r e p a i r s ,
       a l s o known a s T r a c t No. 1 of C e r t i f i c a t e o f
       Survey No. 991."                   (Emphasis added.)

        Defendants a r g u e t h a t t h e d i t c h r e f e r r e d t o i n t h e war-

r a n t y deed and t h e c o n t r a c t f o r deed i s t h e d i t c h r u n n i n g

n o r t h and s o u t h .     They a r g u e t h a t t h i s i s a main d i t c h o r

" d i k e " d i t c h and t h a t t h e t e r m " d i t c h " a s used i n t h e deed

i n c l u d e s t h e e n t i r e d i t c h system, i n c l u d i n g t h e l a t e r a l

ditches.        I n proposing t h i s i n t e r p r e t a t i o n , they seek t o
p l a c e g r e a t s i g n i f i c a n c e on t h e p h r a s e " f o r t h e p u r p o s e o f
i r r i g a t i n g p r o p e r t y owned by t h e p a r t i e s o f t h e f i r s t p a r t

l y i n g t o t h e N o r t h and E a s t o f s a i d t r a c t . "           They c o n t e n d

t h a t t h e o n e d i t c h , now plowed u n d e r , would n o t b e s u f f i -

c i e n t t o i r r i g a t e a l l of d e f e n d a n t s ' land.

         Testimony adduced a t t r i a l s u g g e s t s , and t h e t r i a l

c o u r t found, t h a t d e f e n d a n t s s o l d t h e l a n d w i t h t h e a p p a r e n t

i n t e n t i o n o f b u i l d i n g a new n o r t h / s o u t h d i t c h on t h e i r

p r o p e r t y which would h a v e been f e d by t h e d i t c h t h e y ex-

pressly reserved.                They p o s t p o n e d b u i l d i n g a new d i t c h

because they r e c e i v e d permission t o u s e t h e e n t i r e d i t c h

s y s t e m from t h e Underwoods i n r e t u r n f o r i r r i g a t i n g t h e

Underwoods' p r o p e r t y .           "This Court w i l l n o t r e v e r s e t h e

f i n d i n g s of t h e t r i a l c o u r t u n l e s s t h e r e i s a c l e a r pre-

ponderance of t h e evidence a g a i n s t such f i n d i n g s . "                      Schulz

v. Peake (1978),                      Mont.             ,   583 P.2d 425, 430, 35

St.Rep.       1295, 1302.           Here t h e t r i a l c o u r t ' s f i n d i n g s a r e

a d e q u a t e l y s u p p o r t e d by t h e e v i d e n c e .

        S i n c e t h e i s s u e concerning t h e a p p r o p r i a t e n e s s of t h e

remedy o r t h e t h e o r y o n which t h e c a s e was t r i e d was n o t

r a i s e d i n t h e lower c o u r t , it should n o t be considered on

appeal.        Kearns v . M c I n t y r e C o n s t . Co.          (1977),               Mont    .
 ,
- 567 P.2d 433, 440, 34 S t . 3 e p .                        703, 712.          Defendants

a c q u i e s c e d t o t h e i n j u n c t i o n t h e o r y by c o u n t e r c l a i m i n g f o r
a n i n j u n c t i o n and r e f o r m a t i o n o f t h e c o n t r a c t .     The ~ i s t r i c t

C o u r t d e c i d e d t h e i s s u e s o n t h e t h e o r y a d o p t e d by b o t h

parties.         ".    . .    [Wlhen a p a r t y h a s a d o p t e d o n e t h e o r y upon

t h e t r i a l o f h i s c a s e , h e may n o t c h a n g e t h e t h e o r y on
appeal.      ( C i t a t i o n o m i t t e d . ) " O'Hanlon v. Ruby Gulch Min.

Co.   ( 1 9 2 2 ) , 6 4 Mont. 318, 326, 209 P. 1 0 6 2 , 1064.

       The judgment o f t h e D i s t r i c t C o u r t i s a f f i r m e d .




W e concur:




Judge, s i t t i n g i n p l a c e   df M r .
Chief J u s t i c e Haswell.          % \           \